Appeal by employer from award of disability compensation made by the State Industrial Board under the Workmen’s Compensation Law. Claimant, a baker, slipped and struck his right groin against the corner of an iron bar, causing Mm severe pain. A few days later Ms employer’s physician, while making an annual physicial examination of all of the employees, discovered that claimant had a hernia, which Ms verified report states was caused by the accident. Immediately after the discovery of the hernia claimant notified his employer. The appellant contends that there was no accident, no notice within the required time and that causal relation was not established. Award unammously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.